Appeal by the defendant from two judgments of the Supreme Court, Queens County (Rotker, J.), both rendered May 13, 1996, convicting him of murder in the first degree (two counts) and robbery in the first degree, upon his plea of guilty, under Indictment No. 5453/94, and assault in the second degree, upon his plea of guilty, under Indictment No. 5749/95, and imposing sentences. The appeal from the judgment under Indictment No. 5453/94 brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgments are affirmed.
The defendant’s statements to law enforcement authorities were made after a voluntary waiver of his Miranda rights (see, People v Prater, 258 AD2d 600; Miranda v Arizona, 384 US 436).
The defendant’s remaining contention is without merit (see, People v Murray, 72 NY2d 689; People v Lovell, 267 AD2d 476; People v Brown, 216 AD2d 670, 672). Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.